DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the pressurized second hydraulic fluid supply”.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 13 depends on claim 12 instead of claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (2014/0112722).
Regarding claim 10, Chin teaches an assembly to cut a hollow piling, comprising: 
a pressurized hydraulic fluid supply (62, 64) configured to supply enough force to cut through up to the circumference (at 101) of a piling 32; 
a housing 46 having a cavity to receive the hydraulic fluid, the housing having at least one cylinder wall; 
at least one piston assembly (77, 79, 81) slidably disposed within the at least one cylinder wall configured to extend from the at least one cylinder wall in response to the introduction of pressurized hydraulic fluid into the housing cavity; 
a blade (triangular tips of 77, 79, 81) attached at a radially distal end of the piston assembly, whereby as the blade extends, a cutting force is applied to an encountered piling wall; 
wherein the blade edges are stepped on the upper and lower surface to allow overlapping of the blades when the blades are retracted; and 
wherein the housing has spacers (92, 94) that extend to a diameter equal to or beyond a blade tip diameter in its retracted position; and 
wherein the blade has a piercing point.

Regarding claim 16, a stop 86 is best seen in Fig. 2.	
Regarding claim 17, the blade (77, 79, 81) has a round shape.  See para. [0037].
Claims 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR10-2007-0007867).
Regarding claim 10, Kim teaches an assembly to cut a hollow piling, comprising: 
a pressurized hydraulic fluid supply 50 configured to supply enough force to cut through up to the circumference of a piling 100; 
a housing (41, 81) having a cavity to receive the hydraulic fluid, the housing having at least one cylinder wall; 
at least one piston assembly (42, 82) slidably disposed within the at least one cylinder wall configured to extend from the at least one cylinder wall in response to the introduction of pressurized hydraulic fluid into the housing cavity; 
a blade (44, 84) attached at a radially distal end of the piston assembly, whereby as the blade extends, a cutting force is applied to an encountered piling wall; 
wherein the blade edges are stepped on the upper and lower surface to allow overlapping of the blades when the blades are retracted; and 
wherein the housing has spacers 70 that extend to a diameter equal to or beyond a blade tip diameter in its retracted position; and 
wherein the blade has a piercing point.
See Figs. 2-4.
Regarding claim 16, the shaded area of the piston defines a stop.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (2014/0112722).
Regarding claims 11 and 13, Chin teaches the invention substantially as claimed except for the fluid supply in a range between 4,000-12,000 psi.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the fluid supply in the cutting assembly in Kim in a range between 4,000-12,000 psi for cutting pipes with different thickness.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Chin teaches the invention substantially as claimed except for the housing being 32 inches for cutting pipes having a diameter of 36 inch and a thickness of 1 inch. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the housing being 32 inches for cutting pipes having a diameter of 36 inch and a thickness of 1 inch since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 15, Chin teaches the invention substantially as claimed except for the stroke of the piston up to 5.5 inches. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the stroke of the piston in Chin up to 5.5 inches for cutting pipes with different diameters.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 11, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867).
Regarding claims 11 and 13, Kim teaches the invention substantially as claimed except for the fluid supply in a range between 4,000-12,000 psi.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the fluid supply in the cutting assembly in Kim in a range between 4,000-12,000 psi for cutting pipes with different thickness.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 14, Kim teaches the invention substantially as claimed except for the housing being 32 inches for cutting pipes having a diameter of 36 inch and a thickness of 1 inch. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the housing being 32 inches for 
Regarding claim 15, Kim teaches the invention substantially as claimed except for the stroke of the piston up to 5.5 inches. It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the stroke of the piston in Kim up to 5.5 inches for cutting pipes with different diameters.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867) in view of Chin (2014/0112722).
Regarding claim 17, Kim teaches the invention substantially as claimed except for the blade having a rounded edge for crimping.
Chin teaches a cutting system having blades (72, 74) with a dome shaped-tip for deforming instead of cutting.  See para. [0037].
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide cutting blades in Kim with a dome shaped tip for crimping processes.
Claims 12, 13, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867) in view of Chin (2014/0112722)  as 10 above, and further in view of Perkins et al. (3,992,777), hereinafter Perkin.
Regarding claim 12, Kim teaches the invention substantially as claimed except for the detail of the housing and the piston in which the piston having a fixed sealing ring on the cylindrical wall and at least one sealing ring on the piston, and a second hydraulic supply positioned between the fixed sealing ring and the piston sealing ring.
Perkin teaches hydraulic cutting assembly comprising a piston 33 having at least one sealing ring (34A), a fixed piston sealing ring (34B) on a cylindrical wall of a housing 29, and a second hydraulic supply (end of conduit 53) between the fixed piston sealing ring and the piston sealing ring.  See Fig. 1.  The arrangement of the sealing ring on the piston, the fixed piston sealing ring on the cylindrical wall, and the second hydraulic supply facilitates reciprocating movement of the piston between a cutting position and a retracted position.  
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide piston sealing rings and a fixed piston sealing ring, and a second hydraulic supply as taught by Perkin to the piston and the housing in Kim for facilitating reciprocating movement of the piston between a cutting position and a retracted position.
Regarding claim 13, Kim teaches the invention substantially as claimed except for the pressurized second hydraulic fluid supply in a range up to 5,000 psi.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the fluid supply in the cutting assembly in Kim in a range up to 5,000 psi for cutting pipes with different thickness.  Furthermore, it has been held that In re Aller, 105 USPQ 233.
	Regarding claims 18 and 19, the second hydraulic supply entering the cavity at two points (36, 35) is best seen in Fig. 1 in Perkins.
Regarding claim 20, Kim teaches the invention substantially as claimed except for the gap between the cylinder and the cylinder wall between 0.1-4 mm.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the gap between the cylinder and the cylinder wall between 0.1-4 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 21, a single hydraulic source is best seen in Fig. 6 in Perkin
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR10-2007-0007867) in view of Trudeau et al. (9,038,723), hereinafter Trudeau.
Regarding claim 22, Kim teaches an assembly to cut a hollow piling substantially as claimed except for limitations in bolded texts, comprising: 
a pressurized hydraulic fluid supply 50 configured to supply enough force to force blades through up to the circumference of a piling; 
a housing (41, 81) having a cavity to receive the hydraulic fluid, the housing having five cylinder walls; 
five piston assemblies slidably disposed within the five cylinder walls configured to extend from the five cylinder walls in response to the introduction of pressurized hydraulic fluid into the housing cavity; 
a blade (44, 84) attached at a radially distal end of each of the five piston assemblies, whereby as the blade extends, a cutting force is applied to an encountered piling wall; 
wherein the blade is attached at an angle to allow overlapping with adjacent blades; 
wherein the blade edge of each blade is configured to be adjacent to the blade edge of the adjacent blade; and 
wherein the housing has spacers 70 that extend to a diameter equal to or beyond a blade tip diameter in its retracted position; and 
wherein the blade has a piercing point.
See Figs. 2-4.
Kim teaches two cutting units each with a cylinder and a piston.
Trudeau teaches a cutting assembly having 12 cutting units with blades (236a, b) arranged overlap which are more than two cutting units for increasing cutting length of the cutting assembly. Blade edges are adjacent to each other. See Figs. 2A, 3A, and 4A.
To provide 5 cutting units or 12 cutting units would be within the knowledge of one skilled in the art since it depends on the size of the pipes to be cut.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the cutting assembly in Kim by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hydraulic cutting tools of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/PHONG H NGUYEN/Examiner, Art Unit 3724